UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 2, 2014 THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 001-09148 54-1317776 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1801 Bayberry Court P. O. Box 18100 Richmond, VA 23226-8100 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (804) 289-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting materials pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On December 2, 2014, The Brink’s Company issued a press release announcing organizational changes and reaffirming 2015 and 2016 financial targets and 2014 outlook.The release is furnished as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press Release, dated December 2, 2014, issued by The Brink’s Company 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE BRINK’S COMPANY (Registrant) Date: December 2, 2014 By: /s/ Joseph W. Dziedzic Joseph W. Dziedzic Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX EXHIBIT DESCRIPTION Press Release, dated December 2, 2014, issued by The Brink’s Company 4
